Citation Nr: 0127134	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  99-10 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an award of Dependents' Educational Assistance 
benefits (DEA) under Chapter 35, Title 38, United States 
Code, earlier than July 6, 1997.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and her mother



ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran upon whose service this claim is based is the 
appellant's father; his dates of service are not among the 
information in the appellant's DEA file, which is the only 
folder before the Board of Veterans' Appeals (Board) at this 
time.  In March 1997 the veteran was deemed to be permanently 
and totally disabled due to service-connected disability.  
That rating was made effective from February 1993.  The 
appellant appealed to the Board from a February 1998 decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York, which denied her claim for DEA for 
periods of enrollment prior to July 1997.  As support for her 
claim, she testified before the undersigned at a hearing at 
the RO in Boston, Massachusetts, in August 2001.  


REMAND

The appellant seeks to establish entitlement to an award of 
DEA benefits for enrollments in an undergraduate degree 
program dating back to the effective date of her father's 
eligibility for DEA, February 1993.  To date she has been 
found eligible for DEA benefits back to that date, but was 
found entitled to such an award only dating back to July 6, 
1997, based on the materials she submitted in support of her 
claim.  

During the pendency of this appeal there have been several 
regulatory and statutory changes.  In particular, effective 
in June 1999, after the appellant filed her October 1997 
claim, and subsequent to the statement of the case, 38 C.F.R. 
§ 21.4131, which addresses commencing dates of awards of DEA, 
was revised.  In addition, in November 2000 there were two 
statutory enactments that apply to this claim.  On November 
1, 2000, the President signed into law a revision of the law 
governing, in pertinent part, effective dates for awards of 
Chapter 35 benefits.  See Veterans Benefits and Health Care 
Improvement Act of 2000 (Act), Pub. L. No. 106-419, § 113, 
114 Stat. 1832 (2000).  In that legislation, 38 U.S.C.A. 
§ 5113 was revised, and new paragraph (b) was added which in 
effect made it possible to make the effective date of a DEA 
award the date of eligibility, which in this case was 
February 3, 1993.  The amendments were made effective for 
claims pending on November 1, 2000.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  Implementing regulations regarding the 
VCAA were adopted August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3. 326(a)).  This change in the law is applicable 
to pending claims.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the changes in the regulations and the laws noted 
above and because the VARO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

Accordingly, this matter is REMANDED for the following:  

1.  The RO should obtain the veteran's 
claims folder and associate it with the 
appellant's DEA folder.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations are fully complied with and 
satisfied. 

3.  Thereafter, the RO should readjudicate 
this claim considering all applicable laws 
and regulations, including 38 U.S.C.A. 
§ 5113 (West 1991 & Supp. 2001) and 
38 C.F.R. § 21.4131 (2001).  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

